67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jose Amado BARCENAS, also known as Jose Antonio, also knownas Amado, also known as Jose Azila Barcenna,Defendant-Appellant.
No. 94-4038.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1995.

Before:  NORRIS, SUHRHEINRICH and GIBSON*, Circuit Judges.

ORDER

1
Jose Amado Barcenas appeals his judgment of conviction and sentence following his guilty plea to one count of conspiracy with intent to distribute cocaine in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  The district court sentenced Barcenas to 120 months of imprisonment and five years of supervised release and it imposed a $5,000 fine and a $50 special assessment.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
In this timely appeal, Barcenas argues that the district court erred when it enhanced his base offense level under United States Sentencing Commission, Guidelines Manual Sec. 3B1.1(c) (Nov.1993) due to his aggravating role in the offense.


3
The district court properly determined that Barcenas was an organizer or leader of the conspiracy.  See USSG Sec. 3B1.1(c);  United States v. Smith, 39 F.3d 119, 122 (6th Cir.1994).  On several occasions, Barcenas negotiated via telephone to supply cocaine to an individual in Cincinnati.  He sent a one kilogram sample to Cincinnati with an intermediary (Rincon).  After Rincon left for Chicago, Barcenas directed Rincon to return to Cincinnati with an additional thirteen kilograms of cocaine.  Rincon was arrested while making the delivery and indicated that he was in Cincinnati at Barcenas's direction.


4
Accordingly, we affirm the district court's judgment.



*
 The Honorable John R. Gibson, Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation